Citation Nr: 1222623	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-13 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for right S1 radiculopathy secondary to degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for left S1 radiculopathy secondary to degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to March 1988, with additional service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in St. Petersburg, Florida, which continued a 20 percent disability rating for degenerative disc disease of the lumbar spine.  

During the pendency of the appeal, separate compensable evaluations of 10 percent each for right and left S1 radiculopathy were granted by a September 2009 rating decision.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The appellant testified before the undersigned at a July 2010 hearing at the RO.  A transcript has been associated with the file.

In November 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration (SSA) and the VA, as well as afford the Veteran a new VA examination.  The action specified in the November 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected degenerative disc disease of the lumbar spine does not result in forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, and he does not have incapacitating episodes with bed rest prescribed by a physician that total at least four weeks in a twelve month period.

2.  The Veteran's radiculopathy of the left and right lower extremities is primarily manifested by complaints of radiating pain and numbness, but with few objective manifestations. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011). 


2.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for right S1 radiculopathy secondary to degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).
3.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for left S1 radiculopathy secondary to degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Degenerative Disc Disease of the Lumbar Spine

The Veteran was initially granted entitlement to service connection for a low back disability in an October 1988 RO decision and assigned an initial 10 percent disability evaluation.  In November 1995, the Veteran's low back disability was increased to 20 percent disabling, effective August 1995, and has not been increased since that time.  This case is on appeal from a May 2007 RO decision that denied the Veteran's claim for an increased disability evaluation.  

As an initial matter, the Board notes that since the Veteran was first granted entitlement to service connection for degenerative disc disease of the lumbar spine, substantive changes were twice made to the portion of the Rating Schedule that addresses disabilities of the spine, effective September 23, 2002 and September 26, 2003 respectively.

Disabilities of the back and spine for original service connection claims and increased rating claims filed after September 26, 2003 (which includes the Veteran's present increased rating claim) are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2011).  Under the General Formula, diseases and injuries to the lumbosacral spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows (the criteria for cervical spine disorders have been edited from the general rating formula):

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine............................................................ 40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ........................................................................... 20

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.


Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a (2011).

VA treatment records show complaints of chronic low back pain of many years duration that radiates into the lower extremities.  In statements to the Board, the Veteran has complained of severe back pain that is not completely relieved by medication, as well as weakness and impaired sleep due to his service connected low back disability.  See, e.g., Statement in Support of Claim (December 7, 2007).  He claims that he is no longer able to do his job because of his disability.  

The Veteran was afforded a VA examination in January 2006.  He described a long history of low back pain, beginning in service and progressively worsening.  He had a lumbar discectomy in 2003 which initially provided some relief to his symptoms, but they later returned.  He reported one incapacitating episode a month lasting one to two days, and complained that his back pain significantly impairs his ability to function at his job.  VA C&P Examination (January 28, 2006).  

On examination, strength was 5/5 in the bilateral lower extremities.  The Veteran had decreased sensation to pinprick and light touch to the left lateral leg down across the dorsum of the foot.  Deep tendon reflexes were symmetric and toes were downgoing bilaterally.  Gait was regular, including tandem walk.  Straight leg raising was negative.  There was no midline back pain.  Id.

Forward flexion of the lumbar spine was from 0 to 90 degrees.  Extension was from 0 to 20 degrees.  Left and right lateral bending was from 0 to 20 degrees bilaterally.  Right and left lateral rotation was from 0 to 30 degrees bilaterally.  With repetitive movement, there was a decrease in forward flexion to 80 degrees from the previous 90 degrees and a decrease in extension to 15 degrees from the previous 20 degrees with significant pain on extension that was minimally present upon the first set of repetitions.  The Veteran was diagnosed with chronic lumbosacral strain status post laminectomy and discectomy.  Id.

An EMG in December 2006 confirmed lumbar radiculopathy.  VA Ambulatory Care Note (December 1, 2006).  

In March 2007, the Veteran was afforded another VA examination.  The Veteran continued to complain of severe daily low back pain and stiffness.  He denied a history of incapacitating episodes.  He denied that his disability interfered with his activities of daily living; however, he reported that he had missed five days of work in the past year due to his disability.  VA C& P Examination (March 24, 2007).

On examination, the Veteran's posture, gait, position of the head, and curvature of the spine were normal.  His spine was symmetrical.  There were mild lumbar spasms, but no tenderness to palpation or painful motion.  Straight leg raising test was negative.  No motor or sensory changes were noted and deep tendon reflexes were normal and symmetrical.  The Veteran had full range of motion of the thoracolumbar spine, with no changes following additional testing and no pain.  There was no evidence of ankylosis.  X-rays showed evidence of degenerative disc disease of the lumbar spine.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with failed back syndrome and left S1 radiculopathy.  

Private medical records show that in December 2007, the Veteran exacerbated his low back disability while attempting to break up an altercation between two students as part of his employment as a school security officer, apparently straining his low back physically restraining one of the students.  See Exam Report from Baycare Occupational Health at St. Joseph's Hospital (December 18, 2007).  At an examination in December 2007, the Veteran had tenderness to palpation over the spine and bilateral paralumbar areas and in the left buttock.  Lumbar flexion was to 80 degrees with discomfort and limitation of extension.  Id.

In January 2008, he reported some improvement in his pain, with his symptoms returning to pre-accident levels.  On examination, there was mild tenderness to palpation along the Veteran's surgical scar.  No muscle spasms were palpated.  Lumbar flexion was to 80 degrees.  Extension was to approximately 15 to 20 degrees.  He continued to report decreased sensation in the left lower extremity.  Exam Report from Baycare Occupational Health at St. Joseph's Hospital (January 4, 2008).  

In October 2008, the Veteran was afforded another VA examination.  The Veteran continued to complain of constant low back pain with stiffness which makes it difficult to sleep.  He stated that his condition had worsened since his last VA examination.  He reported that he has lost four weeks of work in the last twelve months due to back and foot pain.  VA C & P Examination (October 16, 2008).  

On examination, the Veteran had muscle spasms, tenderness, and pain with motion.  There was no atrophy, guarding, or weakness.  The Veteran's posture, head position, and gait were normal.  He appeared symmetrical, with no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was no ankylosis.  Id.

Forward flexion was from 0 to 90 degrees, with pain beginning at 70 degrees.  Extension was from 0 to 30 degrees, with pain beginning at 20 degrees.  Right and left lateral flexion was from 0 to 30 degrees bilaterally, with pain beginning at 25 degrees.  Right and left lateral flexion was from 0 to 30 degrees bilaterally, with pain beginning at 25 degrees.  There was pain with active and passive range of motion and with repetition, but no additional loss of motion.  The examiner noted that the Veteran would have difficulty performing his present employment because of his low back disability, but that he was not unemployable.  Id.

In February 2009, the Veteran's primary care physician, Dr. T.M. submitted a statement reporting that the Veteran "is followed for multiple medical conditions, including chronic low back pain relating to intervertebral disc disease which includes a prior back surgery."  He noted that because of the medications the Veteran has been prescribed for his chronic pain, he "should not operate heavy machinery, drive, or use weaponry while taking such medications."  Statement from Dr. T.M. (February 23, 2009).  

A March 2009 VA Administrative Note completed by Dr. T.M. notes that the Veteran has reported that he is no longer able to work due his current back pain and narcotic therapy.

However, at an April physical rehabilitation appointment, the Veteran had full range of motion of the lumbar spine with no tenderness to palpation, full strength, and sensation grossly intact.  VA Physical Medicine Rehab Outpatient E & M Note (April 2, 2009).  

A Functional Capacity Evaluation performed in June 2009 recommended that the Veteran change to a light duty job because of his low back problems.  Functional Capacity Evaluation Summary Report (June 9, 2009).

As part of a claim for benefits from the Social Security Administration, the Veteran was also evaluated by Health Works Medical Group in June 2009.  The Veteran complained of low back and bilateral leg pain.  No scoliosis or increased kyphosis was observed.  The Veteran had forward flexion of the thoracolumbar spine from 0 to 90 degrees, extension from 0 to 25 degrees, and left and right lateral flexion from 0 to 25 degrees.  The examiner noted that there was painful range of motion, but did not elaborate further by clarifying where the pain began or whether it worsened following repetitive testing.  The Veteran's gait was normal and he was able to walk without assistance or an assistive device.  He could squat and heel-to-toe walk.  Health Works Medical Group (June 10, 2009).

In June 2009, the Veteran was treated for neck pain, right sided headache, and tingling in both his legs after a motor vehicle accident.  VA Emergency Department Note (June 17, 2009).  

At his July 2010 Hearing, the Veteran described difficulty walking and standing for long periods of time due to pain and numbness in his back and feet.  See Hearing Transcript 11 (July 14, 2010).  He complained that because of his low back pain, he was no longer able to perform his previous job as a school security officer and that because of the effects of his narcotic pain medication, he was unable to concentrate to attend retraining classes or even volunteer more than a few hours a week.  Id. at 6-16.

In March 2011, the Veteran reported that he continued to have chronic, intermittent low back pain, as well as some intermittent left leg numbness, but that it has been better than it has in the past.  

In May 2001, the Veteran was afforded another VA examination.  He reported that his low back pain was about the same since his last C& P evaluation.  He also complained of stiffness and weakness.  He described his back pain as constant, but mild.  He denied any incapacitating episodes and estimated that he could walk one to three miles.  He reported that he was currently unemployed because of his low back problems.  VA C & P Examination (May 5, 2011).

On examination, the Veteran had full range of motion of the thoracolumbar spine, with pain at the end range of motion.  There was objective evidence of pain on active range of motion and pain following repetitive motion, but range of motion was not additionally limited after three repetitions.  X-rays of the lumbar region showed minor degenerative changes of the lumbar spine.  The examiner opined that the Veteran would not be able to return to his previous occupation as a school security officer since that was a physically demanding position and the Veteran's disability would preclude employment that requires heavy lifting or long walking, but that the Veteran would be able to perform desk jobs and light duty occupations.  

Based on all the above evidence, the Board finds that a disability evaluation in excess of 20 percent is not warranted for any period on appeal under the General Formula.  There is no evidence of record that the Veteran has ever had forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Importantly, the Board notes that this holds true even after considering the extent to which the Veteran's range of motion is additionally limited by pain or repetitive movement.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

The Board has also considered whether the Veteran could be afforded a disability rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; however, the Veteran has not suffered from incapacitating episodes lasting at least four weeks in a twelve month period, the criteria for a higher disability rating.  

At the Veteran's July 2010 Hearing, the Veteran's representative suggested that because the Veteran reported at his October 2008 VA examination that he missed four weeks of work because of his service connected low back disability and because in February 2009 the Veteran stopped working all together, the time the Veteran missed from work should be treated as an incapacitating episode.  See Hearing Transcript 20 (July 14, 2010).  However, VA regulations clearly define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician- this definition is not synonymous with merely taking time off from work.  Therefore, while the fact that the Veteran missed work due to his disability is relevant to his claim for TDIU, which is discussed separately in the Remand portion of this opinion, it is not evidence of an incapacitating episode.  The Veteran has not presented any evidence that he was prescribed bed rest by a physician during the period he missed work, or at any time, for that matter.  

At his January 2006 VA examination, the Veteran claimed to have suffered incapacitating episodes, but the duration was not at least four weeks and at his March 2007 and May 2011 VA examination, he denied experiencing any incapacitating episodes.  

In conclusion, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

S1 Radiculopathy 

The Veteran is also seeking a higher disability rating for S1 radiculopathy of the left and right lower extremities, granted secondary to the Veteran's service connected degenerative disc disease of the lumbar spine in a September 2009 rating decision.

The Veteran was assigned an initial 10 percent disability rating, effective October 16, 2008, under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124(a). 

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

The record reflects history of complaints of pain radiating into the lower extremities with numbness and tingling, left leg worse than right.  As noted above, EMG in December 2006 confirmed lumbar radiculopathy.  VA Ambulatory Care Note (December 1, 2006).  

However, the Veteran also has a number of other service connected disabilities affecting the lower extremities besides radiculopathy, bilateral pes planus, bilateral cold weather injuries to the feet, and raynaud's disease secondary to cold weather injuries.  The Veteran's cold weather injuries of the feet each are rated as 30 percent disabling, pes planus is assigned a 10 percent disability rating, and raynaud's disease is assigned a 20 percent disability rating.  

In March 2007, the Veteran was afforded a VA examination of his lumbar spine.  In pertinent part, it showed straight leg raising test was negative, with no motor or sensory changes.  Deep tendon reflexes were normal and symmetrical.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with failed back syndrome and left S1 radiculopathy.  

At an examination in December 2007, the Veteran reported decreased sensation in left lateral foreleg compared to the right, but sensation was otherwise equal.  Straight leg raising was negative bilaterally.  Exam Report from Baycare Occupational Health at St. Joseph's Hospital (December 18, 2007).  

In October 2008, the Veteran was afforded another VA examination.  He described the gradual onset of tingling, numbness, and throbbing in first his left and then his right leg over the past year.  He reported that he experienced symptoms almost every night and that the sensation runs from his low back down to his ankles.  On examination, muscle strength and tone in the lower extremities was normal, as were reflexes.  The examiner noted that the function of any joint was not affected by the Veteran's nerve disorder.  Sensation was diminished to vibration, pinprick, and light touch bilaterally.  Straight leg raising was positive. 

As part of a claim for benefits from the Social Security Administration, the Veteran was also evaluated by Health Works Medical Group in June 2009.  The Veteran complained of low back and bilateral leg pain.  The Veteran's gait was normal and he was able to walk without assistance or an assistive device.  He could squat and heel-to-toe walk.  No motor or sensory defects were noted on neurological testing.  Straight leg testing was negative.  It appears that the Veteran had normal strength in the lower extremities and no atrophy was noted.  Health Works Medical Group (June 10, 2009)

At his July 2010 Hearing, the Veteran described difficulty walking and standing for long periods of time due to pain and numbness in his back and feet.  See Hearing Transcript 11 (July 14, 2010).  He complained that because of his low back pain, he was no longer able to perform his previous job as a school security officer.  Id. at 6-11.

In May 2001, the Veteran was afforded another VA examination.  He reported that his low back pain was about the same since his last C& P evaluation.  He continued to have radiating pain into both legs, left greater than right.  He also complained of stiffness and weakness.  He described his radiating pain as burning.  The Veteran's reflexes were normal.  Sensation in the lower extremities was intact to vibration, pinprick, position, and light touch.  The Veteran had normal muscle strength and tone, with no atrophy, gait abnormality, imbalance, tremor, or fasiculations.  Straight leg raising was positive.  

After careful consideration, the Board finds that the Veteran's neurological symptoms are best characterized as mild in their severity.  While the Board accepts as credible the Veteran's statements that his radiculopathy causes pain, numbness, and tingling in his lower extremities that interferes with his ability to walk or stand for long periods of time, there are simply not enough objective findings to warrant a conclusion that his disability is moderate in nature.  Neurological testing does not consistently show any abnormalities.  The Veteran has normal muscle strength and tone in his lower extremities, with no evidence of atrophy, indicating the Veteran is able to use his lower extremities in a normal fashion, despite his complaints of pain.  He has a normal gait and is able to walk without assistive devices.  

Based on the above evidence, the Board finds that the Veteran's disability ratings for S1 radiculopathy of the left and right lower extremities are appropriate at 10 percent for a mild level of disability.  Essentially, despite the radiating pain and other symptoms from the radiculopathy, there are few objective manifestations of the disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular Ratings

In light of the Veteran's complaints of severe and incapacitating pain and limitation, the Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, such as pain, numbness, and weakness, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2006.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the Social Security Administration.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the July 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in January 2006, March 2007, October 2008, and May 2011.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since the May 2011 examination, there is no lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for right S1 radiculopathy, secondary to degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for left S1 radiculopathy, secondary to degenerative disc disease of the lumbar spine is denied.


REMAND

The Veteran is also seeking entitlement to a total disability rating based on individual unemployability (TDIU).

The appellant filed a claim for TDIU which was denied in a September 2009 rating decision.  While at the July 2010 hearing before the undersigned, the appellant submitted a timely Notice of Disagreement to the TDIU decision.  The claim was remanded in November 2010 to allow the RO to provide the appellant with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

Unfortunately, it appears that the RO never issued an SOC, and the issue was not addressed by the RO in the supplemental statement of the case (SSOC) issued in November 2011.  Therefore, the issue must again be remanded for issuance of a SOC.  This matter will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case (SOC) on the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This matter will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


